Title: To James Madison from Snowden and McCorkle, 25 June 1798
From: Snowden and McCorkle
To: Madison, James


Sir,
Chambersburg, (Penn) 25th June 1798.
In May, 1797, Mr John Beckley gave us your name as a subscriber for twelve copies of the History [of the] United States, for 1796, and which books we forwarded to you by Mr Monroe, the August following, with the bill; but have never received an answer.
You would much oblige us, by forwarding the amount, (12 dolls) to Mess. Snowden & North, merchants, Philada.
As the printing of this work has been a considerable loss to us, besides being severely persecuted, your compliance will much oblige your obedt. servts.
Snowden & McCorkle
